Citation Nr: 0311485	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for panic disorder with 
agoraphobia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from June 1971 to March 1973 
and from November 1990 to June 1991 with service in Southwest 
Asia from January 1991 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before a member of the Board 
at a hearing held at the RO in January 2001.  In April 2001, 
the Board remanded the case to the RO for development of the 
claim and to assure compliance with the notice and duty to 
assist requirements of the Veterans Claims Assistance act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which is now codified, as amended, at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  

After completion of the development requested by the Board, 
the RO continued its denial of the claim and issued a 
supplemental statement of the case in May 2002.  The veteran 
continued his appeal and in July 2002 submitted an excerpt 
from A Review of the Scientific Literature as it Pertains to 
Gulf War Illnesses, Vol, 2 Pyridostigmine Bromide, Rand 
Corporation (1999).  The RO did not issue a supplemental 
statement of the case addressing this evidence, and due 
process requires that this be done.  See 38 C.F.R. § 19.37(a) 
(2002).  

In response to the veteran's request for another hearing, he 
testified before another member of the Board at a hearing 
held at the RO in January 2003.  At the hearing, the veteran 
testified that he had symptoms of his panic disorder before 
he left service but was not diagnosed until 1995 when he was 
taken to a hospital after he collapsed at work.  The veteran 
testified that he would attempt to obtain and submit those 
records.  At the hearing, the veteran argued that the 
evidence in the Rand study supports his claim and that it 
disputes the conclusions made by the physician who conducted 
his VA examination in March 2002.  The Board observes further 
that the veteran had previously argued that statements by the 
physician were incomplete because they did not consider the 
Rand study.  At the hearing, the Board advised the veteran 
that he could submit additional evidence, including the 1995 
treatment records about which he had testified.  In a letter 
dated in April 2003 the veteran reported that he had been 
unable to obtain records from St. Joseph's hospital because 
they were too expensive for him to afford.  Under the 
circumstances, VA should attempt to obtain those records, as 
they may be relevant to the veteran's claim.  

As the Rand study excerpts were not available to the 
physician who performed the VA examination in March 2002, it 
is the Board's opinion that the RO should request that the 
physician who conducted the examination (or an appropriate 
substitute if he is not available) review the record and 
thereafter prepare an addendum that addresses the findings 
and conclusions from the Rand study.  The physician should 
thereafter provide an opinion as to the etiology of the 
veteran's panic disorder with agoraphobia.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for panic 
disorder with agoraphobia at any time 
since service.  With appropriate 
authorization, the RO should obtain and 
associate with the claims file medical 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the RO should request that the 
veteran provide the full address for St. 
Joseph's Hospital and the date(s) he 
received treatment.  The RO should allow 
an appropriate time for the veteran to 
respond.  With authorization from the 
veteran, the RO should then attempt to 
obtain the veteran's records from that 
facility.  

2.  Thereafter, the RO should arrange for 
review of the claims file by the 
physician who conducted the March 2002 
examination.  That physician, or, if he 
is not available, an appropriate 
substitute should review the record, 
including excerpts from the Rand study 
submitted by the veteran, and provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's current panic disorder 
with agoraphobia is causally related to 
any incident of service origin including 
exposure to Pyridostigmine Bromide in 
Southwest Asia during the Persian Gulf 
War.  If necessary to the formulation of 
such an opinion, the veteran should be 
provided an additional VA examination.  
The opinion must affirmatively state that 
the physician reviewed the claims file, 
including the Rand study excerpts.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
ensure that any additional notification 
and development actions considered 
necessary to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) are 
accomplished.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for panic disorder with 
agoraphobia.  If the benefit sought on 
appeal is denied, the RO should issue a 
supplemental statement of the case (SSOC) 
that addresses all evidence added to the 
record since its May 2002 SSOC.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	R. F. WILLIAMS	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN L. COHN
	Veterans Law Judge
	 Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





